



COUR DAPPEL DE LONTARIO

RÉFÉRENCE : Ostainvil v. Conseil des écoles
    publiques de lEst de lOntario, 2019 ONCA 460

DATE : 20190604

DOSSIER : M50019 (M49916)

Les juges Sharpe, van Rensburg
    et Harvison Young

ENTRE

Marc Elie Ostainvil

Appelant

et

Conseil des écoles publiques de
    lEst de lOntario (CÉPEO)

Intimé

Marc Elie Ostainvil, en personne

Paul Marshall et Joël Rocque, pour
    lintimé

Date de laudience : Le
    27 mai 2019

Décision rendue séance
    tenante.

MOTIFS DE LA COUR

[1]

M. Ostainvil demande une ordonnance de radier la
    décision de la juge Pardu qui a refusé de prolonger le délai pour interjeter
    appel de la décision de la cour supérieure. La juge Pardu a accepté que M. Ostainvil
    ait manifesté lintention dinterjeter appel durant le délai prescrit. Elle a
    aussi accepté son explication pour le retard; et que le défendeur ne subirait
    pas de préjudice. Elle a rejeté la requête pour un seul motif : les moyens
    dappel sont dépourvus de fondement.

[2]

M. Ostainvil était un employé syndiqué. Son
    syndicat a présenté son grief pour congédiement abusif. Le grief a été retiré
    après un règlement à lamiable signé par M. Ostainvil, son syndicat et le
    Conseil.  La poursuite intentée par M. Ostainvil prétend que le Conseil
    na pas respecté le règlement de larbitrage.

[3]

À notre avis, la juge Pardu et la juge de
    première instance avaient correctement constaté que le fondement de la
    poursuite intentée est directement lié à lemploi de M. Ostainvil et que seul
    un arbitre a la compétence pour trancher ses réclamations contre le Conseil. Le
    protocole de règlement précise ce qui suit à larticle 12 : « Tout
    différend concernant lapplication ou linterprétation de la présente entente
    sera soumis à larbitre Mary Ellen Cummings ».

[4]

Nous sommes aussi daccord avec la juge de
    première instance que si M. Ostainvil estime que son syndicat a brimé ses
    droits par le règlement ou par son refus de retourner devant larbitre, son
    recours, sil y en a un, serait contre le syndicat et non pas contre le
    Conseil.

[5]

La motion est donc rejetée, avec dépens fixés à
    1 500 $.

Robert
    J. Sharpe j.c.a.

K.
    van Rensburg j.c.a.

A.
    Harvison Young j.c.a.


